251 F.2d 51
Edward G. HOSKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 13243.
United States Court of Appeals Sixth Circuit.
Dec. 30, 1957.

Robert D. Leggett, Cincinnati 2, Ohio, for appellant.
Henry J. Cook, U.S. Atty., John M. Kelly, Asst. U.S. Atty., Marvin D. Jones, Asst. U.S. Atty., Lexington, Ky., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
In this case, appellant sought to vacate a long-term sentence of imprisonment, pronounced against him many years ago, upon the ground that he was insane at the time of his trial.  United States District Judge Ford dismissed the motion to vacate.  Hence, this appeal.


2
Upon the basis of the findings and conclusions of the United States District Court, which show that the court lacked jurisdiction to hold the hearing sought by appellant under section 4245, Title 18, U.S.C., where there was no certificate by the Director of the Bureau of Prisons certifying that there is probable cause to believe that the defendant was mentally incompetent at the time of his trial (See Cason v. United States, 4 Cir., 220 F.2d 510, certiorari denied 349 U.S. 966, 75 S. Ct. 899, 99 L. Ed. 1287), it is obvious that the judgment of the district court was correct; and it is, therefore, ordered to be affirmed.